UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7189



JOHN R. WILLIAMS, III,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; MARK L. EARLEY, Attorney
General of Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-00-172-AM)


Submitted:   October 10, 2000             Decided:   October 20, 2000


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Williams, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John R. Williams III, seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(1994). We have reviewed the record, the district court’s opinion,

and Williams’ informal appellate brief. Because Williams failed to

challenge   the   basis   for   the   district   court’s   ruling   in   his

appellate brief, he has failed to preserve any issues for review.

See 4th Cir. R. 34(b).     Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on that basis.*            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




     *
       Williams would not prevail even if he had preserved a
challenge to the district court’s conclusion that his § 2254
petition was barred by the one-year limitations period of 28
U.S.C.A. § 2254(d) (West Supp. 2000). Our review of the record
leaves no doubt that the district court’s holding was correct.


                                      2